Oo CO “SI DH HN F&F WD NH

we bo bw BP BL KF BRO RD RO OO Om oe ot
ao sD A FP W HY KF OS Oo Ge SI DO HH Fe WH HY KF CO

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 1 of 32

FILED ____ ENTERED
LODGED ___— RECEIVED

‘JUL 29 2019

AT SEATTLE
CLERK _U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

 

The Honorable Mary Alice Theiler

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MIIA- 345
Plaintiff, COMPLAINT FOR VIOLATION
Title 18, United States Code, Sections
v. 1956(h), 1960, and 1956(a)(3)
STEFAN ANDREI,
Defendant.

 

 

 

 

_ BEFORE United States Magistrate Judge Mary Alice Theiler, Seattle,
Washington. The undersigned complainant being duly sworn states:

COUNT 1
(Money Laundering Conspiracy)

1, From at least October 30, 2018 until on or about April 29, 2019, in King
County, in the Western District of Washington, and elsewhere, the defendant, STEFAN
ANDREI, and other persons both known and unknown, did unlawfully, knowingly, and
intentionally combine, conspire, confederate and agree together and with each other to
commit certain money laundering offenses in violation of Title 18, United States Code,
Section 1956(h), as follows: To knowingly conduct and attempt to conduct a financial
transaction affecting interstate and foreign commerce, which transactions involved the

proceeds of specified unlawful activity, that is distributing narcotics, in violation of Title

COMPLAINT/ANDREI - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo CO sD A BP WY LP Fe

NN NM NM NHN KR PO DD DD RDO OR me i i eee
Oo ws ON Oh Bh WH ND SEF DS OO OU UNUhlLlUBUlULUwOLU GUL ECU

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 2 of 32

21, United States Code, Section 841, knowing that the transactiéns were designed in
whole or in part to conceal and disguise the nature, location, source, ownership, and
control of the proceeds of specified unlawful activity, and that while conducting and
attempting to conduct such financial transactions, knew that the property involved in the
financial transactions represented the proceeds of some form of unlawful activity, in
violation of Title 18, United States Code, Section 1956(a)(1)(B)(i).

Manner and Means of the Conspiracy

2. The conspiracy was executed in the following manner through the
following means.

3. It was part of the conspiracy that, beginning at a time unknown but from at
least October 30, 2018, an unindicted co-conspirator (“UCC-1”) sold narcotics, including
methamphetamine, heroin, and cocaine, on Dream Market, a Dark Net marketplace, in
exchange for bitcoins (or “BTC”).

4, It was further part of the conspiracy that ANDREI, who advertised on
localbitcoins.com, would provide cash! to UCC-1 in exchange for UCC-1’s bitcoins. In
doing so, ANDREI knew, or should have known, that the bitcoins purchased from UCC-1
represented the proceeds of the illegal distribution of narcotics.

5. It was further part of the conspiracy that, when ANDREI purchased UCC-
1’s bitcoins, ANDREI charged a fee, often 9%. Shortly after UCC-1 transferred the
bitcoins to ANDREI’s cryptocurrency wallet, ANDREI would transfer those bitcoins into
another cryptocurrency wallet to further conceal the source of the funds.

6. In furtherance of the conspiracy, and to attain the ends thereof, on or about
the below dates, STEFAN ANDREI, and others known and unknown, conducted and

caused to be conducted the following financial transactions, among others:

 

' Unless otherwise specified, all references herein to “cash” refer to United States currency.
COMPLAINT/ANDREI - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Oo ST DN WD SF WW LO —

nN N NO NY HO HN HN NV HN KH KH HF HF eS SS S| S|
ao ns BN tO BR WH KN SEY SO (OlUlUlUmOmULUO I UNlUlhlU BP lULlhG!UUULH SE lLlUCD

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 3 of 32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Amount’ Description of Transaction Bitcoin Value
11/3/18 .351 BTC Purchased from UCC-1 $2,235.00
11/6/18 .399 BTC Purchased from UCC-1 $2,572.63

11/14/18 .219 BTC Purchased from UCC-1 $1,297.10
11/24/18 .357 BTC Purchased from UCC-1 $1,458.92
11/26/18 .769BTC — Purchased from UCC-1 $2,969.69
11/29/18 .536 BTC Purchased from UCC-1 $2,298.12
12/26/18 .548 BTC Purchased from UCC-1 $2,101.80

1/1/19 .255BTC Purchased from UCC-1 $969.73
1/3/19  .284 BTC Purchased from UCC-1 $561.36
1/7/19 .128 BTC Purchased from UCC-1 $520.57
1/9/19 366 BTC Purchased from UCC-1 $1,483.38
1/11/19 .351 BTC Purchased from UCC-1 $1,289.24
1/26/19 .27 BTC Purchased from UCC-1 $979.43
1/28/19 .427 BTC Purchased from UCC-1 $1,488.12
2/5/19 407 BIC Purchased from UCC-1 $1,396.73

 

7, In total, ANDREI purchased more than 5.6 bitcoins from UCC-1! during the
timeframe of October 2018 until April 2019, which at the time were worth more than

$20,000.

All in violation of Title 18, United States Code, Section 1956(h).

COUNT 2

(Conducting an Unlicensed Money Transmitting Business)

8. Beginning at a time unknown, but not later than September 25, 2018, and

 

 

continuing until the present, in King County, within the Western District of Washington,
and elsewhere, the defendant, STEFAN ANDREI did knowingly conduct, control,
manage, supervise, direct, and own all or part of an unlicensed money transmitting
business affecting interstate and foreign commerce, which: (a) was operated without an
appropriate money transmitting license in a State where such operation is punishable as a

as a misdemeanor and a felony under State law, to wit, the State of Washington; (b) failed

 

* All bitcoin figures included in this affidavit are approximated.
3 This column represents the approximate value of the bitcoins purchased at the time the
transaction was completed.

COMPLAINT/ANDREI - 3
USAO #2019R00061

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) §53-7970
Oo Oo I DN HH S& WD PO &

HN BW HW KH HO HN HO HD NY KF HF | HK Ke SFY RP OS ee
ao SN AH FR WH YPN KH CO OBO CO KH DH OR BF DH BY KF CO

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 4 of 32

to comply with the money transmitting business registration requirements set forth in
Title 31, United States Code, Section 5330, and the regulations prescribed thereunder,
and; (c) otherwise involved the transportation and transmission of funds that are known
to the defendant to have been derived from a criminal offense and are intended to
promote and support unlawful activity.

All in violation of Title 18, United States Code, Sections 1960(a), (b)(1)(A),
(b)(1)@B), (b)(1)(C), and 2.

COUNTS 3-5
(Laundering of Monetary Instruments)

9. On or about the dates listed below, in King County, within the Western
District of Washington, and elsewhere, the defendant, STEFAN ANDREI, with the intent
to conceal or disguise the nature, location, source, ownership, and control of property
believed to the proceeds of specified unlawful activity, and to avoid a transaction
reporting requirement under State and Federal law, did knowingly and willfully conduct
and attempt to conduct a financial transaction affecting interstate or foreign commerce
involving property represented by a law enforcement officer to be proceeds of specified
unlawful activity, to wit, trafficking in persons and recruiting and harboring a person for

commercial sex acts, and growing and distributing marijuana:

 

 

COUNT Date Amount’ Description Transaction
Amount
3 3/14/19 7.168 BTC ANDREI sold bitcoins for cash $30,000

 

4 4/19/19 8.684 BTC ANDREI sold bitcoins for cash $50,000
5 6/27/19 4.356BTC ANDREI sold bitcoins for cash $50,000

All in violation of Title 18, United States Code, Sections 1956(a)(3)(B), (a)(3)(C) and 2.

And the complainant states that this Complaint is based on the following

information:

 

4 All bitcoin figures included in this affidavit are approximated.
COMPLAINT/ANDREI - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo ND TA SF WY WY

Bo bB N NY YH HN NY NY YN |= | | HF HF ee Se ee ee
ao SH Ut FSF WY YY SK CO OO OHO HY DH HH Fe WH LH KH OC

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 5 of 32

I, Ernest McGeachy, being first duly sworn on oath, depose and say:

10. Tama Special Agent with the U.S. Department of Homeland Security,
Immigration and Customs Enforcement (“ICE”), Homeland Security Investigations
(“HSI”), assigned to the Special Agent in Charge (“SAC”), in Seattle, Washington. I
have been a special agent with HSI since October 2010. HSI is responsible for enforcing
the customs and immigration laws and federal criminal statutes of the United States. As
part of my duties, I investigate criminal violations relating to cybercrimes on the Dark
Net, and human smuggling and trafficking. I have investigated and/or participated in
many federal criminal investigations involving human smuggling and trafficking and
cybercrimes on the Dark Net.

11. Tama graduate of the Federal Law Enforcement Training Center
(“FLETC”) Basic Criminal Investigator Training Program, the Immigration and Customs
Special Agent Training Program, and the Naval Criminal Investigative Service (“NCIS”)
Special Agent Training Program. Before joining HSI, I worked as a special agent with
NCIS, and as a Customs and Border Protection officer. I have been a federal law
enforcement officer for over twenty years. I hold a bachelor’s degree in Political Science
from Western Washington University. I also hold a master’s degree in Human Relations
from the University of Oklahoma.

12. This affidavit is made in support of a complaint for the arrest of STEFAN
ANDREI for violations of Title 18, United States Code, Sections 1956(h) (Money
Laundering Conspiracy), 1960 (Operating an Unlicensed Money Transmitting Business)
and 1956(a)(3) (Money Laundering). Because this affidavit is submitted for that limited
purpose, I am not including every fact known to me about this defendant or the larger
investigation.

13. The information in this affidavit is based upon the investigation I have
conducted in this case, my conversations with other law enforcement officers who have
engaged in various aspects of this investigation, and my review of reports written by

other law enforcement officers involved in this investigation.

COMPLAINT/ANDREI - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 . SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo CO SD A FB W LO

NO BM PO KH bP KH NH NY KN SS Se we ee ee ie ee oe oe
ao ~~ ODO Om FF WH NH KH BS OO CO J HD NA BB WH HB fF CO

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 6 of 32

PROBABLE CAUSE

LL Summary of Investigation
14. From at least September 2018 through the present, ANDREI advertised on

localbitcoins.com, using monikers including “zzzbtczzz” and “littlebitofcoins.” On
localbitcoins.com, ANDREI offered to exchange bitcoins for cash, or cash for bitcoins,
at locations including Seattle, Washington. During this timeframe, ANDREI sold or
purchased bitcoins in exchange for cash without registering with the United States
Department of the Treasury, Financial Crimes Enforcement Network (“FinCEN”) or the
Washington Department of Financial Institutions (“DFI”), in violation of 18 U.S.C.

§ 1960.

15. From at least October 2018, ANDREI purchased bitcoins from an
unindicted co-conspirator (“UCC-1”) who located ANDREI’s ad on localbitcoins.com.
UCC-1 earned these bitcoins by selling methamphetamine, heroin, and cocaine on the
Dark Net marketplace, Dream Market. During the time period of October 2018 until
April 2019, ANDREI purchased bitcoins from UCC-1 that he knew, or should have
known, were obtained from illegal drug sales.

| 16. Additionally, from September 2018 until June 2019, ANDREI sold bitcoin
to three undercover agents in exchange for cash. During this time period, ANDREI
exchanged at least $130,000 in cash for bitcoins despite being told that these funds
represented proceeds of human trafficking and growing and distributing marijuana.
ANDREI did not require or request any identification or “Know Your Customer”

(“K YC”) information from the relevant undercover agents before conducting the

| transactions.

17. As aresult, ANDREI is alleged to have engaged in a money laundering
conspiracy, in violation of 18 U.S.C. § 1956(h), operating an unlicensed money
transmission business, in violation of 18 U.S.C. § 1960, and money laundering, in

violation of 18 U.S.C. § 1956(a)(3).

COMPLAINT/ANDREI - 6 UNITED STATES ATTORNEY
USAO #2019R00061 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO SJ DH A F&F WD WY

NO Bb MB KH KR NH BD RD RDO me ee
Oo DT SB OF FP WwW NH KH DTD Oo Oo WY DN DH BR WH YB KF C

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 7 of 32

II. LocalBitcoins Advertisements
18. In September 2018, HSI Special Agent Judson Scott located an

advertisement posted by a user with the moniker “zzzbtczzz” on the website
localbitcoins.com. Localbitcoins.com is a website that allows users to post
advertisements, listing exchange rates and payment methods for buying and selling
bitcoins, including allowing users to connect with bitcoin sellers in their vicinities
through in-person meetings where cash is exchanged for bitcoins.

19. According to his advertisement, zzzbtczzz offered to conduct peer-to-peer
transactions, anonymously exchanging cash for bitcoins, listing the telephone number
(206) 910-4647 as his contact number. As described herein, this telephone number and
moniker are used by ANDREI.

20. As of at least January 2019, ANDREI stopped using the moniker zzzbtczz
and instead placed a new ad on localbitcoins.com using the moniker “littlebitofcoins.”
Littlebitofcoins advertised under the section titled “Buy Bitcoins with Cash in U.S. Dollar
(USD)” and listed the telephone number (206) 910-4647 as his contact number—the
same telephone number listed for zzzbtczzz.

YW. Undercover Cryptocurrency Transactions
21. From in or around September 2018 until June 2019, ANDREI sold bitcoins

to three undercover agents in exchange for cash. Initially, law enforcement located
ANDREID’s zzzbtczzz advertisement, in which zzzbtczzz offered to conduct peer-to-peer
transactions, anonymously exchanging cash for bitcoins, listing telephone number (206)
910-4647 as his contact number.
A. The September 25, 2018 Meeting
22. In September 2018, Agent Scott—using the alias “Justin”—contacted

zzzbtczzz via the telephone number (206) 910-4647, claiming to want to purchase

COMPLAINT/ANDREI - 7 UNITED STATES ATTORNEY
USAO #2019R00061 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo nN HD HH & WH LO =

BS wo NY BH WN HO PD HD NO =| —|— HSH HB Hee ee
oO ws HN ON FSF WD HY KH OS OO CO HS DH NH FF WH HH KF S&S

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 8 of 32

bitcoins. After communicating with zzzbtczzz, Agent Scott and zzzbtczzz both agreed to |
meet on September 25, 2018.°

23. On September 25, 2018, zzzbtczzz and an HSI undercover agent (“UCA-
1”) met at a Starbucks located in Seattle, Washington. Zzzbtczzz arrived at the Starbucks
in a dark blue, BMW sedan bearing Washington State license plate BCW4122
(“ANDREI’s Vehicle”). Database checks revealed that ANDREI is the registered owner
of the vehicle. Zzzbtczzz was subsequently identified as ANDREI after comparing
images obtained from Washington State Department of Licensing. Additionally, during
the meeting at Starbucks, zazbtezzz introduced himself to UCA-1 as “STEFAN.” This
meeting was audio and video recorded.

24. Once ANDREI arrived, UCA-1 explained that Justin was his/her partner.
UCA-1 and ANDREI agreed to exchange $10,000 in cash for bitcoins. ANDREI
indicated that he would charge an exchange fee of 6.5% for the transaction. Based on my
training and experience, I know that unlicensed cryptocurrency exchangers often charge
fees substantially higher than those charged by legitimate, licensed exchanges—which
are required to collect and maintain customer information—in part because the customers
of unlicensed exchanges may be or appear to be wary of attracting law enforcement
attention. For example, Coinbase, a registered cryptocurrency exchange, generally sells
cryptocurrencies at their market price plus a service fee of approximately 1.49%.

25. After ANDREI and UCA-1 confirmed the amount and fee for the exchange,
ANDREI requested that they continue the meeting in his vehicle. ANDREI sat in the
driver’s seat of ANDREI’s Vehicle while UCA-1 stood outside the open, driver’s side
door. UCA-1 provided ANDREI with $10,000 in cash, which ANDREI counted and

checked for counterfeit bills using a yellow-colored marker.

 

5 ANDRE] initially sought to meet at a Bank of America but Agent Scott suggested they meet at

a Starbucks.
COMPLAINT/ANDRE] - 8 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ST DH OT FP WD LPO

NY NY WN HY HY NHN NY NY NO KH KH RB SF Oe Oe eee
aon NN FW HY FEF Oo Oe HD DN F&F WD YY KF GS

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 9 of 32

26. Agent Scott provided ANDREI the wallet address to which the bitcoins
were to be transferred, sent via text message to the telephone number (206) 910-4647,
using an undercover phone. This wallet was maintained by law enforcement. Using his
cell phone, ANDREI transferred to the law enforcement wallet approximately
1.46907013 BTC, which were worth approximately $9,371.57 on the date of the
transaction. During the meeting, ANDREI indicated that he could exchange a larger sum
in the future, such as $200,000, if that amount were broken up across multiple days.

27, At no time during the transaction did ANDREI request any identification
from UCA-1 or ask for “K YC” information. After the exchange, agents maintained
surveillance of ANDREI’s Vehicle. Agents observed ANDREI drive to the address listed
as his residence on his Washington State driver’s license, located at 2203 East Union
Street in Seattle, Washington.

B. The October 25, 2018 Meeting

28. On October 25, 2018, UCA-1 again met with ANDRE] for the purpose of
exchanging $15,000 in cash for bitcoins. This meeting occurred at a Starbucks in Seattle,
Washington. ANDREI arrived at the meeting on foot. This meeting was audio and video
recorded.

29. During the meeting, UCA-1 gave $15,000 in cash to ANDREI, which
ANDREI counted and placed into his coat pockets. ANDREI indicated that he would
charge an exchange fee of 6.5% for the transaction. Agent Scott then provided ANDREI
the wallet address to which the bitcoins were to be transferred, sent via text message to
the telephone number (206) 910-4647, using an undercover phone. This wallet was
maintained by law enforcement. Using his cell phone, ANDREI transferred
approximately 2.18942171 BTC to the law enforcement wallet, which were worth
approximately $14,195.07 on the date of the transaction.

30. During the meeting, UCA-1 inquired about methods that could be used to
remain anonymous when sending bitcoins overseas. ANDREI told UCA-1 to not store
his/her wallet on any personal device that could be traced back to him/her through an

COMPLAINT/ANDREI - 9 UNITED STATES ATTORNEY
USAO #2019R00061 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo DTD DH NH FF WD HO

NO MPO NY HN HP KH BD DRO RO mm we ee Oe UL
So TDA A Bw SBS Hf 6 © w& IY AH BB wD BPS Ss

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 10 of 32

Internet Protocol (“IP”) address. ANDREI also suggested that UCA-1 load his/her wallet
onto a burner phone.

31. At no time during the transaction did ANDREI request any identification
from UCA-1 or ask for “K YC” information.

C. The February 7, 2019 Meeting

32. In January 2019, I reviewed advertisements on localbitcoins.com under the
section titled “Buy Bitcoins with Cash in U.S. Dollar (USD).” I observed a seller using
the moniker “littlebitofcoins” advertising in Seattle, Washington and Bellingham,
Washington. Littlebitofcoins’ profile listed the telephone number (206) 910-4647 as his
contact number—the same telephone number which, as described above, was associated
with zzzbtczzz and ANDREI. In January 2019, a search for zzzbtczzz on
localbitcoins.com revealed that ANDREI was no longer using that moniker for Bitcoin
advertisements on the website.

33. In February 2019, I responded to littlebitofcoins’ advertisement, using the
alias “Carlos.” Littlebitofcoins’ offered to conduct peer-to-peer transactions,
anonymously exchanging cash for bitcoins. A deal was ultimately set up with
littlebitofcoins, who agreed to meet on February 7, 2019.°

34. On February 7, 2019, littlebitofcoins and an HSI undercover agent (“UCA-
2”) met at a Starbucks in Tukwila, Washington. Littlebitofcoins arrived at the Starbucks
in ANDREI’s Vehicle. Based on surveillance, it was determined that littlebitofcoins was
ANDREI, again by comparing images obtained from Washington State’s Department of
Licensing. The meeting was audio recorded.

35. During the meeting, UCA-2 explained that Carlos was his business partner.
UCA-2 handed ANDREI $20,000 in cash to exchange for bitcoins. ANDREI counted the
cash and told UCA-2 that he would bring a money counter next time. ANDREI told

 

6 ANDREI initially sought to meet at a Bank of America but I suggested they meet at a
Starbucks. ANDREI explained “They can count the money for us too. No ID required. I feel

more comfortable in a bank then a coffee shop plus I make sure I don’t get any fake bills.”
COMPLAINT/ANDREI - 10 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101

(206) 553-7970
CO co I DN WH FB WwW BB |

nw Nw bo bo we] bo ho bo NO — —_ — — — - — — —_— —_
oo SN DN NH KR WH NY KF DTD OBO BO ws DA HA BP W HB KF CO

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 11 of 32

UCA-2 that ANDREI has two money counters at home. ANDREI also indicated that he
would charge an exchange fee of 8% for the transaction.

36. I provided ANDREI the wallet address to which the bitcoins were to be
transferred, sent via text message to the telephone number (206) 910-4647, using an
undercover phone. This wallet was maintained by law enforcement. Using his cell
phone, ANDREI transferred to the law enforcement wallet approximately 5.47444712
BTC, which were worth approximately $18,400 on the date of the transaction.

37. During this meeting, UCA-2 asked ANDREI if ANDREI could exchange
currency for bitcoins on a regular basis. ANDREI told UCA-2 that ANDREI could
exchange up to $10,000,000 for bitcoins if that amount were broken up into smaller
transactions. Additionally, ANDREI told UCA-2 that ANDREI could exchange
$100,000 per week if the exchange were broken up into two transactions per week.
During the meeting, ANDREI told UCA-2: “This is what I do. It is best if we do not
know each other’s business.” .

38. Atno time during the transaction did ANDREI request any identification
from UCA-2 or ask for “K YC” information. After the exchange, agents maintained
surveillance of ANDREI’s Vehicle. Agents observed ANDREI’s Vehicle park on Union
Street between 22nd and 23rd Avenues in the vicinity of ANDREI’s residence, located at
2203 East Union Street in Seattle, Washington.

D. The March 14, 2019 Meeting

39. On March 14, 2019, ANDREI and UCA-2 again met at a Starbucks in
Seattle, Washington. ANDREI arrived at Starbucks on foot. ANDREI and UCA-2
briefly met inside Starbucks before moving the meeting to ANDREI’s car, which was a
2012 BMW 750 bearing Washington license plate BNL7436 (“ANDREI’s Second
Vehicle”). Database checks revealed that ANDRE] is the registered owner of the vehicle.

The meeting was audio recorded.

COMPLAINT/ANDREI - 11 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Oo SHO WF SP WH LP

NH wo WH NY KH NH KH LPO NO SB Fe Re me ee ee oe oe oe
oOo nN DH HW FF We HH KH OD Oo CO HD HD WN BB WH PB KF OC

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 12 of 32

40. During the meeting, UCA-2 provided ANDREI $30,000 in cash-to
exchange for bitcoins, which ANDREI counted with a money counter. ANDREI charged
an exchange fee of 8% for the transaction.

41. I provided ANDREI the wallet address to which the bitcoins were to be
transferred, sent via text message to the telephone number (206) 910-4647, using an
undercover phone. Using his cell phone, ANDREI transferred to the law enforcement
wallet approximately 7.16808708 BTC, which were worth approximately $27,615.13 on
the date of the transaction.

42. During this meeting, UCA-2 informed ANDREI that Carlos was UCA-2’s
partner and was involved with “girls.” UCA-2 further advised ANDREI that Carlos
invested in UCA-2’s business, which was growing marijuana. Despite hearing about
UCA-2’s marijuana distribution operation, and Carlos’s involvement with “girls,”
ANDREI agreed to provide bitcoins to UCA-2 in exchange for cash.

43. UCA-2 told ANDREI that UCA-2 wanted to send $200,000 per week or
twice a month overseas. ANDREI responded “no problem” but told UCA-2 that he
prefers to do exchanges between $50,000 and $100,000 each time he meets with UCA-2.
ANDREI explained “I don’t like to travel with so much money, if I get pulled over or
something, I don’t want to lose it.” UCA-2 explained that he/she had previously sent
bulk cash abroad, and hired someone to drive bulk cash in a vehicle, but that it had been
seized on occasion. ANDREI explained that sending Bitcoin abroad was “safer” and
agreed to help UCA-2. ANDREI also mentioned that “the U.S. has a lot of regulations”
but that it would be easier to exchange bitcoins overseas. UCA-2 explained that his/her
“weed operation is big” and “I don’t know what to do with my cash” so he/she wanted to
send it to Vietnam. ANDREI agreed to assist UCA-2 by providing UCA-2 with bitcoins
in exchange for cash. ANDREI advised UCA-2 that the “whoever is taking the bitcoins .
.. and giving the cash, he should be smart enough to not to be. . . traced . . . it’s not that
hard.”

COMPLAINT/ANDREI - 12 UNITED STATES ATTORNEY
USAO #2019R00061 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SI BN OH B&B WH He

BR Bw KH KH KH BHD BRD BRO ORD OOO me eo eae
fo] ~] N A & Wh bo — oS Oo co ~~] ON un mb Ww to — oS

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 13 of 32

44. At no time during the transaction did ANDREI request any identification

from UCA-2 or ask for “K YC” information. -
E. The April 19, 2019 Meeting

45. On April 19, 2019, ANDREI and UCA-2 met at a Starbucks in Tukwila,
Washington. ANDREI arrived at Starbucks in ANDREI’s Vehicle. After briefly meeting
inside the Starbucks, UCA-2 and ANDREI moved the meeting to UCA-2’s vehicle. This
meeting was audio and video recorded.

46. UCA-2 provided ANDREI with $50,000 in cash to exchange for bitcoins.
ANDREI retrieved a money counter from his backpack and used it to count UCA-2’s
cash. ANDREI charged an exchange fee of 8% for the transaction. Using his cell phone,
ANDREI transferred to the law enforcement wallet approximately 8.6849978 BTC,
which were worth approximately $45,898.24 on the date of the transaction.

47. During the meeting, UCA-2 told ANDREI that “the problem with using
Carlos is that he trafficking a lot of girls and he do all kinds of girls and I don’t like
that. And this money is from there, too. From the get all the girls and underage . . .” to
which ANDREI responded “better don’t tell me. I don’t need to know.”

48. Despite this exchange, ANDREI reaffirmed to UCA-2 that ANDREI could
exchange large amounts of currency for bitcoins. UCA-2 and ANDREI discussed
exchanging between $150,000 to $200,000 in cash for bitcoins. ANDREI said he
preferred to conduct exchanges for $100,000 each time he meets with UCA-2. ANDREI
told UCA-2 that ANDREI did not want to transport $200,000 in cash in his vehicle.
ANDRET stated that he would not have an answer if he was pulled over by a police
officer or got into a car accident with $200,000 in the car. ANDREI explained that if he
were stopped and asked “to explain $200,000, there is no f*cking explanation for that;”
instead ANDREI stated that he would just “shut up and get a lawyer.”

49. Atno time during the transaction did ANDREI request any identification
from UCA-2 or ask for “K YC” information.

COMPLAINT/ANDREI - 13 UNITED STATES ATTORNEY
USAO #2019R00061 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oC eS HY DH NH SF WD KH =

So NM KR Kw WY KN NN BK BR HK] Ke eB ee SS ee le ue
ao sa NO OH BR OH OUhmre S| hlUlUCOCOUlUlUCCOCOClCOUCUl OUND ee Oh ON Dre

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 14 of 32

F. The June 27, 2019 Meeting

50. On June 26, 2019, ANDREI and an HSI undercover agent (“UCA-3”) met
at a Starbucks in Tukwila, Washington. After briefly meeting in the parking lot,
ANDREI moved the meeting to UCA-3’s vehicle. This meeting was audio and video
recorded.

51. During this meeting, UCA-3 explained that he/she worked with Carlos and
UCA-2. UCA-3 provided ANDREI with $50,000 in cash to exchange for bitcoins.
ANDREI used the money counter to count the money. ANDREI charged an exchange
fee of 8% for the transaction. Using his cell phone, ANDREI transferred to the law
enforcement wallet approximately 4.356062 BTC, which were worth approximately
$46,487.03 on the date of the transaction.

92. UCA-3 told ANDREI “So Carlos wanted me to talk to you about a little bit
of like what he’s into so you know ‘cause he’s looking to do a bigger deal a little later. . .
J mean you know he runs girls and you don’t have any issue with that?” ANDREI
responded “I honestly would like not to know about things.” UCA-3 replied “T get that
but at the same time he’s like he wants . . .”. ANDREI interrupted “I don’t care, I don’t
care and I don’t want to know. I mean you know, this is, it’s a lot of money, it’s going to
be a lot of attention, and if anybody asks I want to say it’s like J have no f*cking idea.
And it’s better for you, too.” ANDREI further told UCC-3 “I have no problem, I can
help him out with big amounts and all...” UCA-3 explained that Carlos “found |
someone that he trusts and likes and so he doesn’t want to put you in a situation where
you’re uncomfortable. Like he wants you to know, like hey man, this isn’t, this is not
legit money.” ANDREI responded “of course it’s not legit money.”

53. Atno time during the transaction did ANDREI request any identification
from UCA-3 or ask for “K YC” information.

G. Concealment Activity

24. Based on my training, experience, and information gained during the course

of this investigation, I know that individuals use unlicensed cryptocurrency exchangers,

COMPLAINT/ANDREI - 14 UNITED STATES ATTORNEY
USAO #2019R00061 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo CO SDR A F&F WH PPO =

NY bw HY WF YP DN DK RO RD ee ee eo ee
Oo ~I AO TH FF WW HO KH OS OO HO IY DA HA FB WHO NH YH CO

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 15 of 32

rather than legitimate, licensed exchanges, in order to avoid law enforcement attention
and to conceal criminal proceeds. Registered cryptocurrency exchanges generally sell
cryptocurrencies at their market price plus a service fee, which would be less than the fee
ANDREI charged. However, these exchanges also maintain records of their transactions,
collect customer information, and generate a suspicious activity report (“SAR”) when
warranted. |

55. As explained in further detail above, ANDREI did not request any “K YC”
information, did not file SARs despite learning of criminal activity, and advised the
undercover agents on how to further conceal their financial transactions. For example,
ANDREI: (1) told UCA-1 to not store his/her wallet on a device that could be traced back
to him/her through an IP address; (2) told UCA-2 that, when sending bitcoins abroad, the
recipient should take precautions to ensure the funds cannot be traced; and (3) explained |
to the undercover agents that he wanted to avoid transporting large quantities of cash in
his vehicle, in case he was pulled over and questioned by police. This activity suggests
that ANDREI sought to conceal the source of the funds provided to him by the
undercover agents, which were represented to be proceeds of human and drug trafficking.

IV. Laundering Dark Net Drug Proceeds
56. Since at least June 2018, ANDREI also purchased bitcoin from UCC-1 in

exchange for cash. As of at least October 2018, ANDREI knew, or should have known,
that UCC-1 obtained these bitcoins by selling narcotics on the Dark Net.

57. From at least June 2018, UCC-1 sold narcotics on Dream Market, a Dark
Net marketplace in exchange for bitcoin. At various times, these narcotics included
heroin, cocaine, and methamphetamine. For these activities, UCC-1 was arrested in June

2019.

COMPLAINT/ANDREI - 15 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #201 R006 | SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO SDH AH FP W LP

we Nw NH LO KH NY WH LH KR — =| Ke Re RF HB Se S|
ao Ss NO ON FP WH HO KH CO OO Oo HD DH rH BP WH NH YH OC

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 16 of 32

58. During a post-arrest interview, after being advised of his/her Miranda
rights, UCC-1’ explained that he/she used ANDREI in order to cash out the bitcoins
earned from selling narcotics on Dream Market. UCC-]1 stated that he/she located
ANDREI’s ad on localbitcoins.com, offering to purchase bitcoins in exchange for cash.
UCC-1 stated that he/she met with ANDREI approximately twice per week, and
exchanged a few thousand dollars’ worth of bitcoin during each transaction. UCC-1
noted that ANDREI charged a 9% fee per transaction and did not ask UCC-1 for any
identification before purchasing the bitcoins.

59. UCC-1 claimed that he/she didn’t verbally discuss the source of his/her
bitcoins with ANDREI, but talked about cryptocurrency and the Dark Net in general
terms. UCC-1 recalled that he/she may have texted ANDREI about bitcoins that were

held in escrow on Dream Market, waiting to be released.

60. Law enforcement has reviewed communications between UCC-1 and
ANDREI, located on UCC-1’s cell phone. ANDREI is listed in UCC-1’s phone as “BTC
Ste’phan,” along with the telephone number (206) 414-8810. Law enforcement believes
this telephone number is associated with ANDREI for at least the following reasons:

a. This telephone number—(206) 414-88 10—is also listed in the
subscriber information for an email account opened in the name “Aurel Andrei” —

‘andrei.aurel@gmail.com. The recovery email for this account is

andrei.stefan.andrei@gmail.com.

b. The name listed in the subscriber information for
andrei.stefan.andrei@gmail.com is “Stefan Andrei.” This email address is also listed as
ANDREI’s contact information on his Ally Bank account.

c. I believe that these two email accounts—
andrei.stefan.andrei@gmail.com and andrei.aurel@gmail.com— are associated and used
by ANDREI because the email addresses contain his last name, and the
andrei.aurel@gmail.com account is often logged into in close in time to the
andrei.stefan.andrei@gmail.com account using the same IP address.

 

7 UCC-1 is currently facing federal charges for selling narcotics on Dream Market, has prior
arrests related to possession of controlled substances, and has been convicted of making false or

misleading statements to police and failure to comply.
COMPLAINT/ANDREI - 16 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101

(206) 553-7970
oO So SDH NH HB WH tO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 17 of 32

61.

A portion of the messages located on UCC-1’s cell phone, obtained

pursuant to a warrant, are excerpted below.
10/12/18 ANDREI

3:24 p.m.

10/12/18
11:00 p.m.

10/13/18
1:33 am.

10/13/18
1:34 a.m.

10/15/18
11:50 p.m.

10/15/18
11:50 p.m.

10/16/18
10:03 a.m.

10/16/18
10:21 am.

10/27/18
1:19 a.m.

10/30/18
2:59 p.m.

UCC-]

UCC-1

ANDREI
ANDREI
ANDREI
UCC-1
UCC-1
ANDREI

ANDREI

 

“(UCC-1], can you meet today after traffic with whatever you
have gathered but mainly for the 2"4 thing we talked about”

“No problem”

“. How much of each did you want? Running real low on the
yay-o.® I’ve been waiting on the guy for a zip for a minute
M”

“Wanted a zip but whatever you have”

“Do you have more? I could meet in 2h or this morning”
“Coins I mean”

“Hey Bro, I got so[mJe coins and other for ya”
“I got yer large pow pow? order too”

“Handed 3400 up-front you can send as u take out...

“Hi! Can you send what you have till now please”

® Based on my training and experience, I recognize the term “yay-o” to refer to cocaine and the
term “zip” to refer to a unit of measurement for narcotics.
° Based on my training and experience, I recognize the term “pow pow” to refer to cocaine.

COMPLAINT/ANDREI - 17
USAO #2019R00061

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo SI DN OH F&F W HY

bo bro NO bo bo bho bho bh bo —_ —_ _— —_ — — — — — —
ao nN DN UO SF WH NY KH CS OO GO HD DH A BP WH re SoS

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 18 of 32

10/30/18 ANDREI
3:00 p.m.

10/30/18 UCC-1
3:01 p.m.

10/30/18 UCC-1
3:02 p.m.

10/30/18 ANDREI
3:03 p.m. _
10/30/18 ANDREI
3:06 p.m.

10/30/18 UCC-1
3:26 p.m.

11/1/18 ANDREI
9:06 p.m.

11/1/18 ANDREI
9:06 p.m.

11/1/18 UCC-1
9:06 p.m.

11/2/18 ANDREI
2:57 p.m.

11/3/18 UCcc-1
5:36 p.m.

 

“I already advanced you 3400. If it’s more I can meet
tonight”

“The market is holding .65331 in escrow. I’m just waiting
for it to release.”

[Sent a picture of an escrow account, with a web address
ending in “onion/shippingList,” listing a total of .65331 BTC.
The picture also shows at least five separate transactions with
descriptions referencing sales of between 1 to 3.5 grams of
methamphetamine. Based on my training and experience, I

recognize this document to be an escrow account list for a

Dark Net marketplace. ]

“ok, any idea when that will happen? I have a bigger thing
tomorrow and trying to plan ....”

“T believe you, I just don’t know when they will release, was
asking what you think from your experience”

“Should be filtering in over the next 48 hours. I’m contacting
each one to try and hurry it up”

“ok, I need a white! refill too so if you have and can meet
later let’s meet.”

“the coins you can send anytime anyways. :)”
“I’m on my way to check on the CO" right now.”
“(UCC-1], about to go to sleep. Can you send what you have

till now at below address—I’1l need as much as possible
tomorrow. And I need some white if we can meet tomorrow”

“Sent .36 buddy”

'0 Based on my training and experience, I recognize the term “white” to refer to cocaine.

'! Based on my training and experience,.I believe the term “CO” refers to cocaine.
COMPLAINT/ANDREI - 18
USAO #2019R00061

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
eo Oo a DH A BB WH HN

we wp bw BH NH bP PO WKH HO | =| Be RB He Se Se Se ee
eo sa ON AN SF HY HO KH SO Oo Oo HN rH BR UO UU LUO

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 19 of 32

1/7/19
9:39 p.m.

1/7/19
9:40 p.m.

1/7/19
9:45 p.m.

1/7/19
9:47 p.m.

1/7/19

11:43 p.m.

1/7/19

11:55 p.m.

1/7/19

11:55 p.m.

1/18/19

12:16 p.m.

1/28/19

12:16 p.m.

1/28/19

12:17 p.m.

1/28/19

12:17 p.m.

1/28/19

12:18 p.m.

2/7/19

11:19 p.m.

UCC-1
ANDREI

UCC-1

ANDREI
ANDREI
UCC-1
ANDREI

ANDREI

UCcC-1
ANDREI
UCC-1

ANDREI

UCC-1

COMPLAINT/ANDREI - 19
USAO #2019R00061

“Got time to meet?”
“How much do you have?”

“Not much, but I’m in a pinch and need as much as I can
raise to work this thing I’m trying to do ... if ya know what I
mean ... D deal. Anyway I’ve got about .128 in me.
Probably more on my market acct, but I’d have to go home to
get anymore”

“Ok, grab what you can and I'll take it... .”

“How much do you need to do your thing?”
aa ] 000”

“Okay”
“[UCC-1], I need coins. Please send to that address.”

“The market owes me 2.5 btc right now. Most of it by
tomorrow”

“And I'll be in Everett again tomorrow around noon, I’ lI get
whatever you have left”

“You can have it all if you want”

“Pl take it”

“.,. I’m starting to think I’m not making enough BTC.
YOU MAY HAVE TO BE MY NEW MENTOR. III be your
faithful apprentice!..not kidding.”

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo CO SD tH f& WH PO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 20 of 32

2/7/19

11:21 p.m.

2/7/19

11:21 p.m.

2/79

11:22 p.m.

2/7/19

11:24 p.m.

2/7/19

11:25 p.m.

2/7/19

11:27 p.m.

62.

ANDREI

ANDREI

ANDREI

ANDREI

UCC-1

ANDREI

“man, you need a lot of cash to start and a source at least to
keep you going then lots of bank accounts and exchanges and
financial engineering stuff”

“but what started me was a stable source, you know, a
milking cow then slowly I built on that”

“but it’s not a future thing, might end any time”

“not really, you can always start another shop somewhere
else. you should actually have a backup one too”

“I do, 2 other stores. But they don’t come to even 5% of
what this current market does”

“yeah, true that”

Despite exchanging these text messages, and apparently purchasing

narcotics from UCC-1, ANDREI continued to provide UCC-1 cash in exchange for

his/her bitcoins. For example, on or about the below dates, ANDREI purchased the

following amounts of bitcoins from UCC-1:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Amount’ Description of Transaction Bitcoin Value!*
11/3/18 .351 BTC Purchased from UCC-1 $2,235.00
11/6/18 .399 BTC Purchased from UCC-1 $2,572.63

11/14/18 .219BTC Purchased from UCC-1 $1,297.10
11/24/18 .357 BTC Purchased from UCC-1 $1,458.92
11/26/18 .769 BTC Purchased from UCC-1 $2,969.69
11/29/18 .536 BTC Purchased from UCC-1 $2,298.12
12/26/18 .548 BTC Purchased from UCC-1 $2,101.80

1/1/19 .255BTC Purchased from UCC-1 $969.73

1/3/19 .284BTC Purchased from UCC-1 $561.36

V7/19 128 BTC Purchased from UCC-1 $520.57

1/9/19 366 BTC Purchased from UCC-1 - $1,483.38
W11/19 351 BTC Purchased from UCC-1 $1,289.24
1/26/19 .27 BIC Purchased from UCC-1 $979.43
1/28/19 .427 BTC Purchased from UCC-1 $1,488.12

 

 

 

 

!2 All bitcoin figures included in this affidavit are approximated.
'3 This column represents the approximate value of the bitcoins purchased at the time the

transaction was completed.

COMPLAINT/ANDREI - 20
USAO #2019R00061

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co-SO

MN bw NY YY WH HY NY DR NOR wm eee
So ~I BD MW BP WH HO —&§ BS OO CO DT DA HN SB WH PO KH C

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 21 of 32

 

Date Amount’ Description of Transaction Bitcoin Value!?
2/5/19  .407 BTC Purchased from UCC-1 $1,396.73

 

 

63. After UCC-1 transferred these bitcoins to ANDREI’s cryptocurrency
wallet, ANDREI transferred these bitcoins into yet another wallet.

64. Based on my training and experience, and the information gained during
the course of this investigation, the activity engaged in by ANDREI and UCC-1 suggests
an effort to conceal the nature, location, source, ownership, or control of the funds. For
example:

a. UCC-1 paid ANDREI a fee of approximately 9%. Based on my
training and experience, and information gained during the course of this investigation,
this fee is higher than that charged by legitimate, registered cryptocurrency exchanges.

b. UCC-1 and ANDREI frequently met in person, approximately twice
per week. UCC-1 or ANDREI drove the distance between their residences, located in
Seattle, Washington and Everett, Washington, sometimes meeting near the freeway or
outside of restaurants or in parking lots. Based on my training and experience, and
information gained during the course of this investigation, I know that individuals can
sell bitcoins and obtain cash entirely online, without the need for time intensive in-person
meetings. They can do so by transferring their bitcoins to wallets controlled by registered
cryptocurrency exchanges, selling those bitcoins, and then transferring the proceeds into
their bank accounts electronically.

c. For a portion of their communications, UCC-1 and ANDREI used
the encrypted text application, Signal. For example, on January 11, 2019, ANDREI and
UCC-1 arranged to exchange .35 BTC for cash. While a portion of those
communications were sent via decrypted SMS message, including messages like “How
much?” “Where are we meeting?” and “Text me... when you get there”, on January 15,
2019, ANDREI also communicated with UCC-1 via encrypted text applications. For _
example, on March 27, 2019, ANDREI messaged UCC-1 “I'll text you in signal.” And
on November 26, 2018, UCC-1 sent ANDREI the message “Let’s switch to Signal” with
a link to a Signal web address. Based on my training and experience, and information
gained during the course of this investigation, I know that individuals can use encrypted
text applications to communicate in order to ensure conversations about criminal activity
cannot be intercepted by law enforcement.

65. ANDREI continued to purchase bitcoins from UCC-1 until at least April

29, 2019.
COMPLAINT/ANDREI - 21 UNITED STATES ATTORNEY
USAO #2019R00061 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO SI DA A FF WH HF

MM NO NM KH BR NK NR ND ORDO eee etme
oo sF BAO OH Ff WwW HO KF DS CO OH HY HR HD BR WH HB KEK COC

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 22 of 32

Vv. ANDRED’s Financial Background

66. During a text message sent on or about February 7, 2019, ANDREI advised
UCC-1 that, in order to set up a bitcoin exchanging operation, “you need a lot of cash to
start and a source at least to keep you going then lots of bank accounts and exchanges and
financial engineering stuff.”

67. In 2018, ANDREI opened bank accounts at several different financial
institutions, many of which were closed, at least one after the financial institution
identified suspicious transactions.

a. For example, in May 2018, ANDREI opened a bank account at
Sound Credit Union, which was closed by the bank in or around August 2018 due to
fraudulent activity. According to Sound Credit Union, in August 2018, an individual
deposited $2,700 into ANDREI’s account in order to purchase bitcoins from ANDREI.
After ANDRE] sent the individual the bitcoins, the individual fraudulently attempted to
reverse the $2,700 deposit and withdraw it from ANDREI’s account. When contacted by
the bank to explain this activity, ANDREI said that he “bought Bitcoin from his friend
(who he would not name) and then sold it to his same friend who he gave his acc[oun]t
number to in order to rec[ie]v[e] [cash] deposits.” ANDREI “said he didn’t know there
would be other parties involved . . . but later said he didn’t ask because he ‘didn’t want to
know all of the details.’” ANDREI said he “would cooperate with the police” but “he
talked to his friend who does not want to be named.” The account was closed after
Sound Credit Union determined that ANDREI “voluntarily compromised his account
information to various unknown or undisclosed individuals to conduct transactions of
monetary (Bitcoin) purchases which concealed the identity of the true purchaser through
third parties.”

b. From June through August 2018, ANDREI opened three accounts at
Bank of America—two in the name of his corporation, Coinvoluted LLC. From July
through October 2018, Bank of America closed all three accounts, along with two other
accounts that ANDREI had previously opened at the bank.

68. ANDREI’s girlfriend, A.K., also opened accounts that were subsequently
closed, either voluntarily or by the financial institutions.

a. For example, in October 2018, ANDREI opened two accounts at
Ally Bank in his own name. During the same timeframe, A.K. also opened two accounts
at Ally Bank. Ally Bank closed all four accounts in or around March 2019. The
transactional activity in A.K.’s accounts followed a common pattern—funds were

COMPLAINT/ANDRE] - 22 UNITED STATES ATTORNEY
USAO #2019R00061 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
* (206) 553-7970
So CO SI DN UO BR WH Ne

we bp HO NH KH WN WK WV KY | =| HS Re Oe Se ee Re ee ee
oOo “SBS Th SF WD YY KH Oo OO OH DT DR AH SP WH HO KH CS

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 23 of 32

deposited into A.K.’s account and shortly thereafter transferred into ANDREI’s accounts.
For example, on October 8, 2018, $2,000 was transferred into A.K.’s account. On
October 11, 2018, $2,000 was transferred from A.K.’s account to ANDREI’s account.
Sometimes these funds were transferred in increments that were just below $10,000."

As another example, on November 15, 2018, $9,970 was transferred from A.K.’s account
to ANDREI’s account. Additionally, funds deposited into A.K.’s accounts were also
transferred to Coinbase, a licensed cryptocurrency exchange, again in amounts just below
$10,000. For example, on October 16, 2018, $9,980 was transferred from A.K.’s account
to an account held by Coinbase. Further, on December 6, 2018, $9,985 was transferred
from A.K.’s account to an account held by Coinbase. These funds were deposited into
ANDREI’s account at Coinbase.

b. In August 2018, A.K. opened two accounts at BECU, which A.K.
requested that the bank close in April 2019. Again, the transactional activity in this
account followed a similar pattern—funds were deposited into the accounts and then
transferred to ANDREI. For example, on March 28, 2019, $11,600 was transferred into
A.K.’s account at BECU. On the same date, $7,500 was transferred to ANDREI.
Similarly, on March 25 and 27, 2019, a cumulative $7,000 was transferred into another of
A.K.’s accounts at BECU. Also, on April 1, 2019, $9,500 was transferred to ANDREI.
In June and July 2019, funds were also transferred to Gemini Trust & Co., a licensed
cryptocurrency exchange, including four transfers of $2,500.

C. In October 2018, A.K. opened a cryptocurrency account at Kraken, a
licensed cryptocurrency exchange. A.K.’s account remains open but, as of July 2019,
only holds $0.08 in assets. ANDREI also holds a cryptocurrency account at Kraken.
According to Kraken, ANDREI’s and A.K.’s accounts are linked by machine cookies—
small data files that are used to remember preferences, information, and identify a digital
device. Based on my training and experience, and information gained during the course
of this investigation, I know that if two accounts are linked by cookies it means that the
two accounts were accessed from the same computer or digital device. From October
2018 through May 2019, A.K.’s account was used to make deposits, withdrawals, and
conduct cryptocurrency transactions.

69. Finally, based on information obtained from Yahoo pursuant to a Court

Order, A.K. appears to use the email account amberrk85@yahoo.com. The phone

 

'4 While financial institutions are required to file Currency Transaction Reports when they
receive cash deposits in excess of $10,000, this reporting requirement does not apply to wire
transfers. Law enforcement is investigating whether ANDREI or A.K. falsely believed that a
financial institution would generate a report, or closely examine, wire transfers or intra-bank

transfers exceeding $10,000.
COMPLAINT/ANDREI - 23 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo CO aT HD A F&F WH NH

NB bPO HNO WN KH HPO DB KH NO | | KS 82 OE ee pt
ao 4s WN AH FP WH HY KF CO OO Oo DI DH A FR WH HO K COC

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 24 of 32

number listed in the subscriber information for that account—206-484-1085—is a
telephone number that ANDREI has listed on his financial accounts. According to email
headers obtained from Yahoo, on June 5, 2018, December 7, 2018, and March 18, 2019,
among other dates, no-reply@localbitcoins.com sent an email to amberrk85@yahoo.com.
Based on my training and experience, and information gained during the course of this
investigation, these emails suggest that A.K.’s email address was associated with an
account on localbitcoins.com.

70. In light of the foregoing, and based on my training and experience, and
information gained during the course of this investigation, I believe that A.K.’s accounts
may be being used by ANDREI as a mechanism to further conceal the nature, location,
source, ownership, or control of his funds, and to avoid the banks’ identification of
suspicious activity tied to ANDREI’s accounts. |

BACKGROUND ON UNLICENSED MONEY TRANSMISSION

71. Pursuant to Title 18, United States Code, Section 1960(a)(1), it is a crime to
knowingly conduct, control, manage, supervise, direct, or own all or part of an unlicensed
money transmitting business. The term “money transmitting,” as defined by statute,
“includes transferring funds on behalf of the public by any and all means including but
not limited to transfers within this country or to locations abroad by wire, check, draft,
facsimile, or courier.” 18 U.S.C. § 1960(b)(2).

72. Section 1960 sets forth three prongs defining when a business constitutes
an “unlicensed money transmitting businesses.” First, Section 1960(b)(1)(A) makes it a
crime to operate a money transmitting business without an appropriate state license where
one is required. Second, Section 1960(b)(1)(B) makes it a crime to operate a money
transmitting business without registering with federal authorities if required by federal
regulation. Finally, Section 1960(b)(1)(C) makes it a crime to operate a money
transmitting business—whether licensed by, or registered with, any authority or not—that

“involves the transportation or transmission of funds that are known to the defendant to

COMPLAINT/ANDREI - 24 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo co SND AO OW FSF W WH &

Be BB KH HO BR KO KO RD RDO ee ee
So ~~ AN WA FP W HO KH CO BO CO NI DN DH BB WH LO YY OC

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 25 of 32

have been derived from a criminal offense or are intended to be used to promote or
support unlawful activity[.]”

73. Pursuant to the first prong, as set forth above, Section 1960(b)(1)(A) makes
it a crime to operate a money transmitting business without an appropriate state license
where such operation is punishable as a misdemeanor or felony under state law. The
State of Washington requires such a license when a person engages in the business of
accepting cash in exchange for transmitting virtual currencies (which are described
further below). Specifically, Section 19.230.30(1)(a) of the Washington State Code
provides that “[a] person may not engage in the business of money transmission, or
advertise, solicit, or hold itself out as providing money transmission, unless the person
is... [licensed as a money transmitter.” “Money transmission,” in turn, is defined as
“receiving money or its equivalent value (equivalent value includes virtual currency) to
transmit, deliver, or instruct to be delivered to another location, inside or outside the
United States, by any means including but not limited to by wire, facsimile, or electronic
transfer.” R.C.W. § 19.230.10(18). .

74. The Washington Department of Financial Institutions (“DFT”) has issued
interim regulatory guidance providing that “plersons engaged in the business of buying
or selling virtual currency fall under the definition of money transmission in the Act.”
See Interim Regulatory Guidance on Virtual Currency Activities 2 (December 8, 2014).
The DFI specifically addressed the following situation:

[T]he buyer of virtual currency provides sovereign currency!’ to a business
that either holds value in the form of a desired virtual currency or who upon
receipt of sovereign currency executes a purchase of the virtual currency
from another source. In either case the business ultimately transmits virtual
currency value to the buyer. The value is transmitted to a wallet location
either designated by the buyer or generated by the business.

 

'S “Sovereign currency” is defined as “fiat or real currency, the money of a government.”

Interim Regulatory Guidance on Virtual Currency Activities 2 (December 8, 2014)
COMPLAINT/ANDREI - 25 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo NID OH FF WD HHO =

Bo bw NY NO KN BK DO DR RD mm ee i ee
om TN HR WD NY SY OS OO OO HN NH BR BH YD YE Oe

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 26 of 32

id. at3. The DFI clarified that this type of transaction constitutes “money transmission
and the business must hold a Washington money transmitter license when providing the
service to Washington residents.” Jd.

75. Pursuant to the second prong, as set forth above, Section 1960(b)(1)(B)
makes it a crime to operate a money transmitting business without complying with the
money transmitting business registration requirements under 31 U.S.C. § 5330 and the
regulations prescribed thereunder. Section 5330 provides that a money transmitting
business must be registered not later than 180 days after the establishment of the
business. 31 U.S.C. § 5330(a)(1)(B); 31 C.F.R. § 1022.380(b)(4). The filing of false or
materially incomplete information in connection with the registration of a money
transmitting business shall be considered a failure to comply with the registration
requirements. 31 U.S.C. § 5330(a)(4); 31 C.F.R. § 1022.380(e).

76. FinCEN has stated that an exchanger of a virtual currency is required to
register with FinCEN as a money services business (“MSB”). See Application of
FinCEN’s Regulations to Persons Administering, Exchanging, or Using Virtual
Currencies, FIN-2013-G001, Department of the Treasury, Financial Crimes Enforcement
Network (March 18, 2013) (“FinCEN Guidance”). Specifically, FinCEN’s regulations
provide that an MSB includes persons operating as a “money transmitter”—i.e., “a
person that provides money transmission services.” 31 C.F.R. § 1010.100(f£)(5).

“Money transmission services,” in turn, means “the acceptance of . . . funds or other
value that substitutes for currency from one person and the transmission of . . . funds, or
other value that substitutes for currency to another location or person by any means.” Jd.
§ 1010.100(ff)(5)(i)(A). FinCEN has clarified that the “definition of a money transmitter
does not differentiate between real currencies and convertible virtual currencies.” See
FinCEN Guidance at 3.

77. Pursuant to the third prong, as set forth above, Section 1960(b)(1)(C)
provides that it is unlawful to operate a money transmitting business that “otherwise
involves the transportation or transmission of funds that are known to the defendant to

COMPLAINT/ANDREI - 26 UNITED STATES ATTORNEY
USAO #2019R00061 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO CO ~sT DA Ww FSF WO LO —

m wo NH NH HN HN NY HV NO —| —|— KS RB Be Se Se ee
oOo ~~ ON UO BR WH NYO FEF CS HO Oo HY OH AH BR WD YPN KF CO

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 27 of 32

have been derived from a criminal offense or are intended to be used to promote or
support unlawful activity.”
BACKGROUND ON CRYPTOCURRENCY

78. Cryptocurrency, a type of virtual currency, is a decentralized, peer-to peer,
network-based medium of value or exchange that may be used as a substitute for fiat
currency to buy goods or services or exchanged for fiat currency or other
cryptocurrencies. Cryptocurrency can exist digitally on the Internet, in an electronic
storage device, or in cloud-based servers. Although not usually stored in any physical
form, public and private keys (described below) used to transfer cryptocurrency from one
person or place to another can be printed or written on a piece of paper or other tangible
object. Cryptocurrency can be exchanged directly person to person, through a
cryptocurrency exchange, or through other intermediaries. Generally, cryptocurrency is
not issued by any government, bank, or company; it is instead generated and controlled
through computer software operating on a decentralized peer-to-peer network. Most
cryptocurrencies havea “blockchain,” which is a distributed public ledger, run by the
decentralized network, containing an immutable and historical record of every
transaction.'® Cryptocurrency is not illegal in the United States.

79. Bitcoin!’ is a type of cryptocurrency. Payments or transfers of value made
with bitcoins are recorded in the Bitcoin blockchain and thus are not maintained by any
single administrator or entity. As mentioned above, individuals can acquire bitcoins
through exchanges (i.e., online companies which allow individuals to purchase or sell
cryptocurrencies in exchange for fiat currencies or other cryptocurrencies), Bitcoin

ATMs, or directly from other people. Individuals can also acquire cryptocurrencies by

 

16 Some cryptocurrencies operate on blockchains that are not public and operate in such a way to
obfuscate transactions, making it difficult to trace or attribute transactions.

'7 Since Bitcoin is both a cryptocurrency and a protocol, capitalization differs. Accepted practice
is to use “Bitcoin” (singular with an uppercase letter B) to label the protocol, software, and
community, and “bitcoin” (with a lowercase letter b) or “BTC” to label units of the

cryptocurrency. That practice is adopted here.
COMPLAINT/ANDREI - 27 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101

(206) 553-7970
So Oo SN DO WD SF WH LY =

wo NM WN NY YY NY NY KY NO ee Ke Re Re RPO Re eS Se
So aT DN NH F&F WH WH KH ODO OO CO WY DB A BP WH HO FF OO

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 28 of 32

“mining.” An individual can “mine” bitcoins by using his/her computing power to solve
a complicated algorithm and verify and record payments on the blockchain. Individuals
are rewarded for this task by receiving newly created units of a cryptocurrency.
Individuals can send and receive cryptocurrencies online using many types of electronic
devices, including laptop computers and smart phones.

80. | Even though the public addresses of those engaging in cryptocurrency
transactions are recorded on a blockchain, the identities of the individuals or entities
behind the public addresses are not recorded on these public ledgers. If, however, an
individual or entity is linked to a public address, it may be possible to determine what
transactions were conducted by that individual or entity. Bitcoin transactions are
therefore sometimes described as “pseudonymous,” meaning that they are partially
anonymous. And while it is not completely anonymous, Bitcoin allows users to transfer
funds more anonymously than would be possible through traditional banking and credit
systems. .

81. | Cryptocurrency is stored in a virtual account called a wallet. Wallets are
software programs that interface with blockchains and generate and/or store public and
private keys used to send and receive cryptocurrency. A public key (or public address) is
akin to a bank account number, and a private key (or private address) is akin to a Personal
Identification Number (“PIN”) number or password that allows a user the ability to
access and transfer value associated with the public address or key. To conduct
transactions on a blockchain, an individual must use the public key and the private key.
A public address is represented as a case-sensitive string of letters and numbers. Each
public address is controlled and/or accessed through the use of a unique corresponding
private key—the cryptographic equivalent of a password or PIN—needed to access the
address. Only the holder of an address’s private key can authorize any transfers of
cryptocurrency from that address to another cryptocurrency address.

82. Although cryptocurrencies such as Bitcoin have legitimate uses,
cryptocurrency is also used by individuals and organizations for criminal purposes such

COMPLAINT/ANDREI - 28 UNITED STATES ATTORNEY
USAO #2019R00061 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo yD DH UH FP WD HPO

NY wR NHN DH LH HO PO KH BR RR] Re eS eS eee
ao sn OO UO BR WD TD SU OULULlULNOUULlUlUOUOT UNO ROUODN ke

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 29 of 32

as money laundering, and is an oft-used means of payment for illegal goods and services
on hidden services websites operating on the Tor network. By maintaining multiple
wallets, those who use cryptocurrency for illicit purposes can attempt to thwart law
enforcement’s efforts to track purchases within the dark web marketplaces.

83. | Exchangers and users of cryptocurrencies store and transact their
cryptocurrency ina number of ways, as wallet software can be housed in a variety of
forms, including: on a tangible, external device (“hardware wallet”); downloaded on a
Personal Computer (“PC”) or laptop (“desktop wallet”); with an Internet-based cloud
storage provider (“online wallet”); as a mobile application on a smartphone or tablet
(“mobile wallet”); as printed public and private keys (“paper wallet”); and as an online
account associated with a cryptocurrency exchange. Because these desktop, mobile, and
online wallets are electronic in nature, they are located on mobile devices (e.g., smart
phones or tablets) or at websites that users can access via a computer, smart phone, or any
device that can search the Internet. Moreover, hardware wallets are located on some type
of external or removable media device, such as a Universal Serial Bus (“USB”) thumb
drive or other commercially available device designed to store cryptocurrency (e.g.
Trezor, Keepkey, or Nano Ledger). In addition, paper wallets may contain an address
and a QR code!® with the public and private key embedded in the code. Paper wallet
keys are not stored digitally. Wallets can also be backed up into, for example, paper
printouts, USB drives, or CDs, and accessed through a “recovery seed” (random words
strung together in a phrase) or a complex password. Additional security safeguards for
cryptocurrency wallets can include two-factor authorization (such as a password and a
phrase).

BACKGROUND CONCERNING THE DARK NET
84. The “dark net” or “dark web” is a portion of the “Deep Web” of the

Internet, where individuals must use anonymizing software or applications to access

 

'8 A QR code is a matrix barcode that is a machine-readable optical label.
COMPLAINT/ANDREI - 29 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo 6&6 ss HA A F&F WwW NO —

NHN bw BP HB LP KH KH KR RO mm me ee ee ee
ao sa BO tO BP OW NY S| UOC lUOULULULUOTONDN A OO er |

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 30 of 32

content and websites. Within the dark web, criminal marketplaces operate, allowing
individuals to buy and sell illegal items, such as drugs, firearms, and other hazardous
materials, with greater anonymity than is possible on the traditional Internet (sometimes
called the “clear web” or simply the “web”). These online market websites use a variety
of technologies, including the Tor network (defined below) and other encryption
technologies, to ensure that communications and transactions are shielded from
interception and monitoring. Famous dark web marketplaces, also called Hidden
Services, such as Silk Road, AlphaBay!'®, and Dream Market”° operated similarly to clear
web commercial websites such as Amazon and eBay, but offered illicit goods and
services. There are a number of marketplaces that have appeared on the dark web that
have offered contraband for sale, including narcotics. Users typically purchase narcotics
through these marketplaces using digital currency such as bitcoin.

85. “Vendors” are the dark web’s sellers of goods and services, often of an
illicit nature, and they: do so through the creation and operation of “vendor accounts” on
dark web marketplaces. Customers, meanwhile, operate “customer accounts.” Vendor
and customer accounts are not identified by numbers, but rather monikers or “handles,”
much like the username one would use on a clear web site. If a moniker on a particular
marketplace has not already been registered by another user, vendors and customers can
use the same moniker across multiple marketplaces. Based on customer reviews, vendors
can become well known as “trusted” vendors.

86. The Onion Router or “Tor” network is a special network of computers on
the Internet, distributed around the world, that is designed to conceal the true Internet
Protocol (“IP”) addresses of the computers accessing the network, and thereby the

locations and identities of the network’s users. Tor likewise enables websites to operate

 

'9 AlphaBay was a website on the dark web that offered drugs and other contraband for sale.
Furthermore, I know that AlphaBay was seized by U.S. law enforcement in July 2017.

?0 Dream Market was a website on the dark web that offered drugs and other contraband for sale.
In late March 2019, Dream Market announced it was closing on April 30, 2019 and transferring

its services to a partner company.

COMPLAINT/ANDREI - 30 UNITED STATES ATTORNEY
USAO #2019R00061 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SN BO UN SF WH HF =

RO NH NH WN WH HO WH NHN VN KH HF FS Se ee Se ee eS SS oe
aoa I DBD NO FF WH NH KH OD OO CO DID HDA A BR WH HO KK C

 

 

Case 2:19-mj-00345-MAT Document 1 Filed 07/29/19 Page 31 of 32

on the network in a way that conceals the true IP addresses of the computer servers
hosting the websites, which are referred to as “hidden services” on the Tor network.
Such “hidden services” operating on Tor have complex web addresses, which are many
times generated by a computer algorithm, ending in “.onion” and can only be accessed
through specific web browser software designed to access the Tor network. Most
“hidden services” are considered dark web services with no legitimate or identified

service provider to which legal process may be served.

COMPLAINT/ANDREI - 31 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2019R00061 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Oo Se ST DH UO Be WW LH

bo to bo No bs tO to i) — — — _— — _ _ — _ —
I A tr BSB WH bo — co Oo Oo SI DN tA & WwW > ie

i)
co

 

 

Case 2:19-mj-00345-MAT Document1 Filed 07/29/19 Page 32 of 32

CONCLUSION
87. Based on the foregoing, I respectfully submit there is probable cause to
believe that STEFAN ANDREI has committed violations of Title 18, United States Code,
Sections 1960, 1956(a)(3), and 1956(h).

<

—,

Ernest McGeathy, Cortplainant
Special Agent
Homeland Security Investigations

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the defendant

committed the offenses set forth in the Complaint.

DATED this? day of July, 2019.

 

HON. MARIY ALICE THEILER
United States Magistrate Judge

COMPLAINT/ANDREI - 32 UNITED STATES ATTORNEY

USAO #2019R00061 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
